Case 1:19-cv-21206-CMA Document 8 Entered on FLSD Docket 03/29/2019 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                       CASE NO. 19-21206-CIV-ALTONAGA/Goodman

 THE PUBLIC HEALTH TRUST OF
 MIAMI-DADE COUNTY, FLORIDA,

        Plaintiff,
 v.

 SECRETARY OF THE UNITED STATES
 DEPARTMENT OF HEALTH AND
 HUMAN SERVICES, et al.,

        Defendants.
                  ____________________           /

                                               ORDER

        THIS CAUSE came before the Court on Plaintiff, Public Health Trust of Miami-Dade

 County, Florida’s Motion for Preliminary Injunction [ECF No. 4], filed March 29, 2019. Plaintiff

 requests the Court enter a preliminary injunction against Defendants, preventing them from

 “unlawfully implementing an unauthorized Medicaid reimbursement policy.” (Mot. 1).

        While a temporary restraining order may be issued without notice to the adverse party, a

 preliminary injunction is issued after the adverse party has received notice of the requested relief.

 See Fed. R. Civ. P. 65(b)(1) (“The court may issue a temporary restraining order without written

 or oral notice to the adverse party . . . .” (alteration added)); id. 65(a)(1) (“The court may issue a

 preliminary injunction only on notice to the adverse party.”). There is no indication on the docket

 Defendants have been served with the Complaint [ECF No. 1]. The Complaint does not certify

 Defendants have been served, nor have Defendants appeared in this action. (See generally

 Compl.). Indeed, the Motion is entirely devoid of a certificate of service advising the Motion has

 been served on Defendants.       (See generally Mot.).      Thus, a preliminary injunction is not
Case 1:19-cv-21206-CMA Document 8 Entered on FLSD Docket 03/29/2019 Page 2 of 2
                                               CASE NO. 19-21206-CIV-ALTONAGA/Goodman


 procedurally proper.

        Accordingly, it is

        ORDERED AND ADJUDGED that the Motion [ECF No. 4] is DENIED. Plaintiff may

 re-file a motion for a preliminary injunction after Defendants are properly served.

        DONE AND ORDERED in Miami, Florida, this 29th day of March, 2019.



                                                        __________________________________
                                                        CECILIA M. ALTONAGA
                                                        UNITED STATES DISTRICT JUDGE

 cc:    counsel of record




                                                 2
